Citation Nr: 0725157	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-37 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for vestibular 
hypofunction, including as secondary to service-connected 
bilateral hearing loss.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Mr. Robert W. Legg, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had honorable active service from July 1948 to 
February 1950.  

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  The August 2003 rating decision denied the 
veteran's claim for a TDIU.  In addition, that rating 
decision granted the veteran's claims for service connection 
for bilateral hearing loss and tinnitus and assigned 20 and 
10 percent disability evaluations, respectively, effective 
May 2003.  A rating decision in April 2004 denied his claim 
for service connection for an adjustment disorder, with mixed 
anxiety and depression, including as secondary to his 
service-connected bilateral hearing loss and tinnitus.  The 
veteran appealed the ratings that were assigned for hearing 
loss and tinnitus and the denial of a TDIU, as well as the 
denial of service connection for an adjustment disorder.  

In April 2005, for good cause shown, the Board advanced the 
veteran's case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).  In May 2005, the Board 
issued a decision denying his claims for a higher initial 
rating for bilateral hearing loss and for service connection 
for an adjustment disorder.  The Board's May 2005 decision 
noted there was a temporary stay on the adjudication of his 
claim for an initial rating higher than 10 percent for the 
bilateral tinnitus and, therefore, that final appellate 
consideration of the inextricably intertwined claim for a 
TDIU was being deferred.  

To the extent the Board had denied the claims for a higher 
initial rating for the bilateral hearing loss and for service 
connection for an adjustment disorder, the veteran appealed 
those claims to the United States Court of Appeals for 
Veterans Claims (CAVC).  During the pendency of his appeal, 
his representative and VA's Office of General Counsel filed a 
joint motion requesting that the CAVC vacate the Board's 
decision concerning those claims and remand the case for 
further development and readjudication.  The CAVC granted the 
joint motion in a November 2005 Order and returned the case 
to the Board for compliance with the directives specified.  
In March 2006, the Board in turn remanded the case to the RO 
(via the Appeals Management Center (AMC)) in furtherance of 
this.  

As a result of a recent decision by the United States Court 
of Appeals for the Federal Circuit in Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir., June 19, 2006), the Secretary of VA 
lifted the temporary stay on the adjudication of claims for 
ratings higher than 10 percent for bilateral tinnitus.  

In addition, following the Board's March 2006 remand, the RO 
increased the rating for the veteran's bilateral hearing loss 
from 20 to 50 percent, effective September 15, 2005.  He 
continued to appeal, requesting a rating higher than 
20 percent prior to this date and a rating higher than 50 
percent from this date onward.  

In September 2006, the Board issued a decision that denied 
greater initial ratings for bilateral hearing loss and a 
schedular rating higher than 10 percent for tinnitus.  In 
addition, the Board again remanded the issue concerning 
service connection for an adjustment disorder for further 
development of the evidence, continuing to defer appellate 
consideration of the TDIU issue.  The record does not reflect 
that the veteran appealed the Board's September 2006 decision 
to the Court.  

While the case was in remand status, and pursuant to the 
requested development, a rating decision in January 2007 
granted service connection for an adjustment disorder with 
mixed anxiety and depression and a 30 percent evaluation was 
assigned, retroactively effective from May 7, 2003.  The 
record does not reflect that the veteran has disagreed with 
any aspect of that decision.  The grant of service connection 
for an adjustment disorder constitutes full satisfaction of 
the issue that was on appeal.  Therefore, of the issues that 
were previously appealed, the only one remaining for 
appellate consideration is the veteran's entitlement to a 
TDIU.  

However, subsequent to the Board's September 2006 remand, 
recent statements by two physicians have raised an additional 
issue - entitlement to service connection for vestibular 
hypofunction, including as secondary to service-connected 
bilateral hearing loss.  Because that service connection 
issue is inextricably intertwined with the TDIU issue, the 
case must be remanded yet again to permit adjudication of the 
service connection issue after appropriate development.  See 
generally Harris v. Derwinski, 1 Vet. App. 180 (1991).  Also, 
appellate consideration of the TDIU issue must again be 
deferred pending adjudication of the intertwined issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Several examiners have noted the veteran's long history of 
bilateral hearing loss, as well as chronic ear infections.  
In this regard, a July 2003 VA examiner noted that the 
records from the Norfolk Naval Hospital would be helpful in 
evaluating the veteran's claim; the veteran indicated he was 
treated at that facility in 1949, during service.  The record 
does not reflect what effort, if any, was made to obtain 
those records; the only service medical record in the file is 
the report of the veteran's separation examination.  In 
addition, examiners have also referred to surgeries he had at 
some point on his right ear which may have had an adverse 
effect on his hearing.  It is unclear when those surgeries 
were performed and by whom and for what reason.  

Nevertheless, the veteran's private physician, Dr. Ruhl, has, 
since 2003, repeatedly recorded the presence of positional 
vertigo, which he has also identified as benign positional 
vertigo.  In a March 2007 letter, he wrote that he had more 
recently diagnosed the veteran as having bilateral vestibular 
hypofunction which had caused him significant equilibrium 
problems, as well as acute attacks of vertigo.  He also 
commented that, considering the veteran's severe hearing loss 
combined with his vestibular hypofunction, he "would be very 
surprised if he would be able to work at all at this point."  

Moreover, a VA physician wrote, in conjunction with a VA 
compensation examination in April 2007, that the decreased 
vestibular function in both of the veteran's ears described 
by Dr. Ruhl "may also be related to surgery that was 
performed on his right ear by Dr. Robinson in an attempt to 
repair his hearing loss in his right ear."  

The Board finds that the statements by the above examiners 
raise the issue of the veteran's entitlement to service 
connection for vestibular hypofunction, including as 
secondary to service-connected bilateral hearing loss.  In 
light of the potential service connection of an additional 
disability, that issue is inextricably intertwined with the 
issue of entitlement to a TDIU.  Accordingly, appellate 
consideration of the TDIU issue must be deferred, pending 
adjudication of the additional service connection issue.  

Further, additional development is necessary prior to 
adjudication of the service connection issue.  Specifically, 
the veteran should be scheduled for another ear examination 
for the examiner to provide a specific opinion as to the 
etiology of the veteran's vestibular disorder.  Following 
adjudication of the service connection issue, the RO (or AMC) 
should again consider the TDIU issue, prior to returning the 
case to the Board.  

Accordingly, the case is, regrettably, again REMANDED for the 
following actions:

1.  Ensure compliance with the notice 
provisions of the VCAA, as elucidated by 
the Court in Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); and 
Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

2.  Ask the veteran to provide the names, 
addresses, and dates of treatment for all 
health care providers who have treated or 
evaluated him for a psychiatric disorder 
or for hearing loss or other ear 
disorder, including those regarding 
surgery on his ears.  

3.  Request copies of all medical records 
identified by the veteran that are not 
already of record, in particular any in-
service hospital records from the Norfolk 
Naval Hospital in September and October 
1949; obtain any needed signed consent 
forms for the release of any private 
medical records identified by the 
veteran.  If requested records are 
unavailable, document that fact in the 
record.  

4.  Schedule the veteran for an 
otolaryngological examination.  The 
claims file must be reviewed by the 
examiner for the veteran's pertinent 
medical and other history, including a 
complete copy of this remand.  The 
examiner's report should set forth in 
detail all current symptoms and clinical 
findings regarding middle ear and inner 
ear function.  In addition, ask the 
examiner to provide an opinion as to the 
likelihood (i.e., very likely, as likely 
as not, or unlikely) that any current 
vestibular disorder is (a) due to injury 
or disease that was incurred during 
service, or (b) due to the veteran's 
service-connected hearing loss or 
treatment for that hearing loss.  Also, 
ask the examiner to comment on the effect 
of the veteran's hearing loss and 
vestibular disorder on his ability to 
obtain and retain substantially gainful 
employment.  The examiner should discuss 
the rationale for the opinions, 
whether favorable or unfavorable.  

5.  Then adjudicate the veteran's claim 
for service connection for vestibular 
hypofunction, including as secondary to 
service-connected bilateral hearing loss.  
If the determination is adverse to the 
veteran and if he files a timely notice 
of disagreement (NOD), send him and his 
attorney a statement of the case (SOC).  
And if, and only if, he perfects a timely 
appeal should that claim be certified for 
appellate review.  

6.  Then readjudicate the veteran's claim 
for TDIU in light of the additional 
evidence and adjudication.  If the appeal 
is not decided to his satisfaction, send 
him and his attorney a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



